1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARSHA WRIGHT,                                      Case No.: 17cv1996-BAS(MSB)
12                                      Plaintiff,
13   v.                                                  ORDER DENYING PLAINTIFF’S MOTION
                                                         TO SEAL RE: STATUS REPORT ON
14   OLD GRINGO, INC., et al.,                           DISCOVERY MATTERS IN ADVANCE OF
15                                  Defendants.          DISCOVERY HEARING SUBMITTED BY
                                                         PLAINTIFF [ECF No. 104]
16
17
18         Plaintiff filed a “Motion to Seal Re: Status Report on Discovery Matters in Advance
19   of Discovery Hearing Submitted by Plaintiff” on May 8, 2019. (See ECF No. 104.) In her
20   motion, Plaintiff asks the Court to seal her “Status Report on Discovery matters in
21   Advance of Discovery Hearing Submitted by Plaintiff,” including Exhibit A thereto, which
22   is Plaintiff’s Supplemental and Corrected expert report. (ECF No. 105, filed under seal.)
23   Plaintiff’s reason for requesting the document be sealed is that the Court’s protective
24   order (ECF No. 87) requires it. (ECF No. 104 at 2.)
25         Materials obtained through discovery can be included under seal with non-
26   dispositive motions if the requesting party demonstrates “good cause.” Kamakana v.
27   City and Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). “When a court grants a
28   protective order for information produced during discovery, it already has determined

                                                     1
                                                                                17cv1996-BAS(MSB)
1    that ‘good cause’ exists to protect this information from being disclosed to the public by
2    balancing the needs for discovery against the need for confidentiality.” Phillips ex rel.
3    Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213 (9th Cir. 2002). However, the
4    protective order makes clear that a motion to file under seal “must be narrowly tailored
5    to seek sealing only of the confidential or privileged material.” (ECF No. 87 at ¶13
6    (emphasis in original).)
7          After reviewing Plaintiff’s motion and the status report she proposes to file under
8    seal, it appears to the Court that the provisions in the protective order do not justify
9    sealing the status report and its supporting document in their entirety. The vast
10   majority of the documents do not appear to contain confidential information. The
11   status report includes the procedural background of the discovery disputes and recent
12   litigation, descriptions of the Plaintiff’s requests, and to the extent it cites to discovery,
13   it references information from materials that are not alleged to have been produced
14   under a confidential designation of the protective order, which was not issued until
15   February 19, 2019. (See ECF Nos. 87, 105.) While Plaintiff’s expert report, attached as
16   an exhibit, does appear to contain some confidential information, large portions of it
17   describe the expert’s task and qualifications, the records reviewed by the expert, the
18   reasoning employed, and data from other companies used as comparison points, none
19   of which would be subject to the protective order. (See ECF No. 105 at 12-25.) The
20   Court, therefore, DENIES Plaintiff’s motion because it finds that sealing the entire status
21   report with supporting documents is not narrowly tailored to protect the sensitive data
22   therein.
23         Accordingly, should resubmit, redacting only the portions of the document for
24   which there exists good cause for sealing.
25         IT IS SO ORDERED.
26   Dated: May 9, 2019
27
28

                                                    2
                                                                                     17cv1996-BAS(MSB)
